Citation Nr: 0512472	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  97-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for left carpal 
tunnel syndrome, currently rated as 0 percent disabling.  

2.  Entitlement to an increased evaluation for a gastric 
ulcer, currently evaluated as 0 percent disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1951 to 
December 1955 and from April 1968 to January 1984.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

The Board notes that by rating decision dated in October 
2004, the AOJ assigned a 100 percent evaluation for bipolar 
disorder.  This represents a full grant of the benefit 
sought.  

This case has previously come before the Board.  Most 
recently, in September 2003, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in February 1998.  A transcript of 
the hearing has been associated with the claims file.  
To the extent that the appellant has requested another 
hearing, the Board notes that by letter dated in March 2004, 
the AOJ requested the appellant to indicate whether he 
desired a hearing.  In a July 2004 letter, the AOJ advised 
that no reply to the request had been received.  Therefore, 
any hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  Left upper extremity carpal tunnel syndrome is 
asymptomatic.  

2.  Symptoms of a gastric ulcer, if any, are minimal.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 0 percent for 
left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124, 4.124a, 
Diagnostic Code 8515 (2004).

2.  The schedular criteria for an evaluation in excess of 0 
percent for a gastric ulcer have not been not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in April 1998, the examiner stated the C-
file was reviewed.  Symptoms of carpal tunnel syndrome were 
noted to be vague.  On examination, the right hand strength 
was 80 compared to 55 on the left.  Full range of motion of 
the fingers at all levels was noted.  The appellant was able 
to touch his thumb to his fingertips and could make fists.  
Full range of motion of the wrists without tenderness was 
noted.  No evidence of numbness to light touch or pinprick 
over the fingers of either hand was noted.  Tinel signs were 
negative.  The diagnosis was no evidence of carpal tunnel 
syndrome.  

On VA examination in April 1998, the examiner stated the C-
file was reviewed.  Minimal symptoms of peptic or gastric 
ulcer since the onset and treatment in 1976 were noted.  
Spicy foods were noted to cause heartburn and belching.  The 
report of examination notes there was no evidence of ulcer in 
1989.  No nausea, vomiting, diarrhea, constipation, or weight 
loss was noted.  The appellant was not anemic.  There was no 
tenderness in the abdomen and no gastrointestinal problems.  
The diagnosis was history of peptic ulcer disease in the 
distant past.  

On VA examination in April 1998, the examiner stated the C-
file had been reviewed.  The examiner stated there was no 
evidence of any peripheral nerve injuries or impairments.  

On VA examination in November 1999, complaints of left wrist 
pain, left hand and forearm numbness, and decreased strength 
were noted.  Pain on lifting and lack of endurance were 
noted.  Pain was rated a five on a scale of one to ten.  No 
subluxation, dislocation, or arthritis was noted.  On 
examination, the appellant had 80 degrees of flexion.  A 
slight decrease in grip strength was noted.  The examiner 
noted pain on palpation.  X-ray examination of the wrists 
showed no frank post-traumatic deformity and no remarkable 
arthritic changes.  The diagnosis was left carpal tunnel 
syndrome.  

In 2000, apparently July 2000, a VA examiner disclosed left 
wrist tenderness.  The examiner noted the appellant could 
fully flex the wrist without symptoms.  

On VA examination in August 2004, the examiner stated the C-
file had been reviewed.  The appellant reported having lost 
multiple jobs to bipolar disorder.  Medication for such was 
noted to cause him to have the shakes and become nauseated.  
The report notes that his hands shook so hard that he was 
unable to drink beverages.  The examiner opined that 
impairment in social and occupational functioning was related 
to symptoms of bipolar disorder.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the minor hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 60 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 20 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  

Pursuant to Diagnostic code 7304, gastric ulcer disease is 
rated as duodenal ulcer under Diagnostic Code 7305.  Under DC 
7305, a 20 percent rating is warranted for the moderate 
condition; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for the moderately severe condition; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent rating is warranted for the severe 
condition; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement of the case in October 2004.  
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

I.  Left Carpal Tunnel Syndrome

The record, to include a November 1989 VA examination report, 
reflects that the appellant is right-hand dominant.  
Therefore, his disorder is rated as impairment of the minor 
upper extremity.  38 C.F.R. § 4.69.

The competent evidence establishes that the appellant does 
not have complete paralysis of the left median nerve.  His 
left hand is not inclined to the ulnar side, and his index 
and middle fingers are not more extended than normally.  Full 
range of motion of all the fingers, on all levels, was noted 
in April 1998.  There is full range of motion of the wrists 
without tenderness.  Only a slight decrease in grip strength 
was noted.  There is no evidence of numbness to light touch 
or pinprick over the fingers.  

The appellant is competent to report that he is worse.  He is 
not, however, a medical professional and his opinion is not 
competent to provide an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board finds the opinions of 
the competent medical professionals to be more probative of 
the degree of disability.  To the extent that the appellant 
asserts he is unable to hold a beverage, the Board notes that 
on VA examination in August 2004, such was attributed to the 
shakes as an effect of medication, not carpal tunnel 
syndrome.  

In sum, the Board finds that manifestations do not 
approximate mild incomplete paralysis of the median nerve due 
to left extremity carpal tunnel syndrome.  The Board notes 
that the April 1998 VA examiner found no evidence of carpal 
tunnel syndrome.  In reaching this conclusion, the examiner 
noted full motion, no numbness or negative Tinel's sign, and 
no evidence of peripheral nerve injuries or impairments.  
Although a 2000 examination disclosed wrist tenderness, this 
finding does not establish any impairment due to carpal 
tunnel syndrome.  See 38 C.F.R. § 4.31

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The Board notes that since the 
rating is not based on limitation of motion, consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to resolved.  Consequently, the benefit 
sought on appeal is denied.  

II.  Gastric Ulcer

The appellant has been assigned a noncompensable evaluation 
for a gastric ulcer under Diagnostic Code 7304.  In order to 
warrant a compensable evaluation, it must be mild, with 
recurring symptoms once or twice yearly.  The appellant is 
competent to report his symptoms.  In April 1998, he reported 
no gastrointestinal problems and had no nausea, vomiting, 
diarrhea, or constipation, weight loss or anemia.  There was 
no ulcer and the examiner specifically stated that any 
symptoms were minimal.  Clearly, a compensable evaluation for 
gastric ulcer is not warranted.  The Board notes that nausea 
on VA examination in August 2004 was attributed to the effect 
of medication, not a gastrointestinal disorder.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Other Considerations

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that any carpal tunnel syndrome of the left upper 
extremity or gastrointestinal disorder now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  While the August 2004 
VA examination report notes that he had had prior 
hospitalizations and was unemployed, such were attributed to 
other medical problems, not to any left carpal tunnel 
syndrome or gastric ulcer.  


ORDER

An increased rating for left upper extremity carpal tunnel 
syndrome is denied.

An increased rating for a gastric ulcer is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


